 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRESHKO PRODUCE SERVICES, INC.,                  No. 1:19-cv-00017-DAD-BAM
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14    ILA PRODUCTS, INC., et al.,                      THE PARTIES’ PROPOSED STIPULATIONS
15                       Defendants.                   (Doc. Nos. 13, 14, 15, 16, 17, 26, 28, 29)
16

17

18          Plaintiff Freshko Produce Services, Inc. filed this action on January 4, 2019, against

19   defendants ILA Products, Inc. (“ILA”); HFN CA, Inc. (“HFN”); Jamie Gibson; and Kathy Gibson

20   pursuant to the Perishable Agricultural Commodities Act, 7 U.S.C. § 499a et seq., and related

21   claims. (Doc. No. 1.) Defendants failed to timely respond to the complaint and the Clerk of the

22   Court therefore entered default against them on February 21, 2019. (Doc. No. 13).

23          On February 28, 2019, defendant Jamie Gibson, appearing pro se, filed an answer to

24   plaintiff’s complaint. (Doc. No. 14.) On March 1, 2019, defendant Kathy Gibson, appearing pro

25   se, also filed an answer to the complaint. (Doc. No. 16.) On that same date plaintiff filed a

26   motion for the entry of default judgment against all defendants in the amount of $181,674.72.

27   (Doc. No. 15.) On March 4, 2019, the court issued an order construing defendants Jamie Gibson

28   and Kathy Gibson’s answers as motions to set aside the Clerk’s entry of default against them and
                                                       1
 1   requiring the parties to file supplemental briefing. (Doc. No. 17.) On April 22, 2019, the

 2   assigned magistrate judge issued findings and recommendations recommending that defendants’

 3   motions to set aside default be granted and that plaintiff’s motion for default judgment be denied

 4   without prejudice. (Doc. No. 26.) The parties were provided fourteen days in which to file

 5   objections to the findings and recommendations. (Id.) To date, no objections to the findings and

 6   recommendations have been filed, and the time in which to do so has now passed.

 7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), the court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 9   and recommendations to be supported by the record and by proper analysis.

10           The court notes that the parties filed two stipulations with the court on June 5, 2019.

11   (Doc. Nos. 28, 29.) The first stipulation seeks to enter judgment in favor of plaintiff and against

12   all defendants pursuant to a settlement agreement. (Doc. Nos. 28, 28-1.) The second stipulation

13   seeks to dismiss defendant Kathy Gibson without prejudice from this action and enter judgment

14   against all other defendants. (Doc. No. 29.) The stipulations are signed by plaintiff and

15   defendants Jamie Gibson and Kathy Gibson. However, defendants Jamie Gibson and Kathy

16   Gibson stated in their motions to set aside default that (1) neither of them have ever been an

17   owner, officer, director or shareholder of ILA, and (2) HFN and ILA are separate business

18   entities. (Doc. Nos. 14 at ¶¶ 6,7; 16 at ¶ 8.) Moreover, defendant Jamie Gibson’s reply brief

19   notes that ILA has not had an agent of service since October 2018. (Doc. No. 25 at 2.) Thus, it

20   appears that no appearance in this action has been entered by defendant ILA to date. As such, the
21   parties cannot stipulate to entry of judgment against defendant ILA pursuant to a settlement

22   reached between plaintiff and the other remaining defendants. However, if they still wish to do

23   so, the parties may stipulate to the dismissal of defendant Kathy Gibson from this action without

24   entry of judgment in favor of plaintiff against all other defendants.

25           Accordingly:

26              1. The findings and recommendations issued on April 22, 2019 (Doc. No. 26) are
27                  adopted in full;

28   /////
                                                        2
 1              2. Defendants Jamie Gibson and Kathy Gibson’s motions to set aside the Clerk of the

 2                 Court’s entry of default against them (Doc. Nos. 14, 16) are granted;

 3              3. The Clerk of the Court is directed to set aside default as to defendants Jamie

 4                 Gibson and Kathy Gibson (Doc. No. 13);

 5              4. Plaintiff’s motion for entry of default judgment (Doc. No. 15) is denied without

 6                 prejudice; and

 7              5. The parties’ proposed stipulations (Doc. Nos. 28, 29) are denied.

 8   IT IS SO ORDERED.
 9
       Dated:     February 22, 2020
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
